Nolan, J.
(dissenting).
I dissent from the court’s decision.
I believe that the majority improperly interprets G. L. c. 92, § 79, and G. L. c. 45, § 2. In the face of clear statutory language, the court focuses on vague legislative history to support its conclusion. This approach contradicts a salient principle of statutory construction.
It is well settled that statutory language itself provides the “principal source of insight into the legislative purpose.” Hoffman v. Howmedica, Inc., 373 Mass. 32, 37 (1977). Also, when the statutory language is plain and unambiguous, an investigation into legislative history is an improper source of statutory construction. Id. These rules of construction control in this case. General Laws c. 92, § 79, requires the Metropolitan District Commission to obtain the concurrence of a majority of the board of park commissioners of a town or city before acquiring land by eminent domain. General Laws c. 45, § 2, compels1 the *254board of selectmen of a town to act as the board of park commissioners in the absence of an elected board.
Clearly, the board of selectmen, acting as the board of park commissioners, acquires all the powers and responsibilities of that body including the veto power under G. L. c. 92, § 79. It seems highly unlikely that the Legislature intended the board of selectmen to acquire the extensive powers listed in G. L. c. 45, §§ 2-11, but not the veto power under G. L. c. 92, § 79. The court’s attempt to differentiate a person “holding” office and one “acting as” the holder of an office serves only to obfuscate its position rather than to support it.
The court’s reliance on the different treatment afforded cities and towns under G. L. c. 45, § 2, is not persuasive. The numerous differences between cities and towns supply ready solutions to the apparently different treatment. One most obvipus difference between city and town park commissioners is that city commissioners are appointed and town commissioners are elected. G. L. c. 45, § 2. The Legislature, in requiring the board of selectmen to act as park commissioners in the absence of an elected board, may have acknowledged the delays in the elective process. Therefore, when empowering the board of selectmen to act, the Legislature assured the existence of a board when the necessity for one arose. On the other hand, the mayor of a city, through the appointment process, can easily create a board in such instances. Considering the potentially large number of distinctions between cities and towns, e. g., population and governmental structure, the court’s reasoning lacks merit.2
The majority improperly interprets the defeat of a proposed amendment before the enactment of St. 1893, c. 407, which would have required the consent of the board of selectmen as *255well as the board of park commissioners. 1893 House Journal at 612, 670. Any legislative intent drawn from this rejected amendment is purely speculative. We have no information as to the reasons for this rejection. We simply do not know why the Legislature did not pass the amendment. Because the legislative process itself provides many conceivable reasons for the rejection, we cannot conclude that the principal reason was legislative dislike. Franklin v. Albert, 381 Mass. 611,615-616 (1980). Moreover, that proposed amendment was defeated in 1893. The Legislature amended G. L. c. 45, § 2, in 1924. St. 1924, c. 209, § 1. This amendment, which requires selectmen to act as park commissioners, may suggest a change in legisintent.
Further, the majority’s intimation, supra at 252, that the board of selectmen would be less capable of a decision in favor of a park because of competing concerns is unfounded. The legislative history does not support this, but more importantly, the thinly veiled suggestion that a board of selectmen would thwart regional park plans is unfair. Supra at 252. The selectmen of a town are not solely concerned with raising tax revenues and encouraging employment opportunities (although there is nothing unwholesome in either objective). As residents of the town as well as elected officials, they too may be interested in aesthetics and environmental concerns.
The court’s decision is a rebuke to those who have the most at stake, the people and officials of Canton. It is a blow to home rule. It is a mistake.

 General Laws c. 45, § 2, as amended through St. 1976, c. 274, provides that “[i]n a town which has not elected a board of park commissioners . . . *254the selectmen shall act as such board of park commissioners.” The word “shall” ordinarily implies an imperative obligation. Hashimi v. Kalil, 388 Mass. 607, 609 (1983).


 This distinction between cities and towns also allows the language “if any” in G. L. c. 92, § 79, to retain significance. If a mayor of a city has not appointed park commissioners, the commission need not obtain the concurrence of anybody in that city.